DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5 April 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pippel (U.S. Patent Publication 2016/0116075) in view of Cordy (U.S. Patent 4,151,745).
Regarding claim 1, Pippel discloses a hydraulic control valve (FIG. 6) comprising:
a control valve cartridge assembly 4, the control valve cartridge assembly including a movable member (not shown), the movable member being movable over a range of travel between a first flow position and a second flow position;
an electro-magnetic actuator 2, the electro-magnetic actuator mounted to the control valve cartridge assembly and operatively associated with the movable member of the control valve cartridge assembly to selectively move the movable member from the first flow position to the second flow position (FIG. 1, 2, 6; Paragraph 24-27).
Pippel is silent regarding wherein at least one of the control valve cartridge assembly and the electro- magnetic actuator includes a visual identifier mounting member; and a visual identification system, the visual identification system including a first indicator member and a second indicator member, the first indicator member having an external surface bearing a first indicia, and the second indicator member having an external surface bearing a second indicia, the second indicia being different from the first indicia, the first and second indicator members each being configured to be separately removably mounted to the visual identifier mounting member via a mechanical connection substantially without adhesive, wherein the first indicia and the second indicia comprise a predetermined graphical code configured to indicate a first value and a second value of a variable characteristic, respectively, the first value being different from the second value.
However, Cordy teaches a valve comprising a visual identifier mounting member 92; and a visual identification system, the visual identification system including a first indicator member 94 and a second indicator member 124, the first indicator member having an external surface 96 bearing a first indicia (Col. 9 line 25-31), and the second indicator member having an external surface 170 bearing a second indicia (Col. 9 line 25-31), the second indicia being different from the first indicia, the first and second indicator members each being configured to be separately removably mounted to the visual identifier mounting member via a mechanical connection 102/104 substantially without adhesive in the form of a retentive fit connection, wherein the first indicia and the second indicia comprise a predetermined graphical code (Col. 9 line 25-31) configured to indicate a first value and a second value of a variable characteristic, respectively, the first value being different from the second value (FIG. 3, 5-8; Col. 4 line 49-Col. 7 line 27, Col. 9 line 25-31).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pippel, by adding a visual identification system, complete with mounting member, with a removable first and second indicator member each having an external surface with indicia, the indicia being a predetermined graphical code indicating different characteristics of the valve, as taught by Cordy, for the purpose of easily and visually conveying information about the valve to an operator.
Regarding claim 2, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Pippel/Cordy further teaches the first and second indicator members are each configured to be interengaged with the visual identifier mounting member via a retentive fit (Cordy FIG. 3, 5; Col. 4 line 49-66).
Regarding claim 3, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Pippel/Cordy further teaches the first and second indicator members each comprise a U-shaped clip having a pair of legs 98/100, 172/174 with a connecting portion 96, 170 extending therebetween, the U-shaped clip configured to be interengaged with the visual identifier mounting member such that a portion of the visual identifier mounting member is interposed between the pair of legs and frictionally engaged therewith (Cordy FIG. 3, 5; Col. 4 line 49-66, Col. 9 line 25-31).
Regarding claim 4, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Pippel/Cordy further teaches the visual identifier mounting member defines a recess (underneath lip 92 creates a recess or indentation), and the first and second indicator members each includes a head 96 and a peg 98/102 projecting from the head, the peg configured to be disposed within the recess (Cordy FIG. 3, 5).
Regarding claim 5, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Pippel/Cordy is silent regarding the peg of each of the first and second indicator members comprises a cylindrical shaft.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pippel/Cordy, by making the indicator members cylindrical shafts, since it has been held that use of suitable equivalent structures involves only routine skill in the art, and altering the shape of the indicator member would not change the efficacy of the indicator member as the operator can still see the indicator member as being present or not while also preventing tampering.
Regarding claim 6, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Pippel/Cordy further teaches the first and second indicia are disposed on the head of the first and second indicator members, respectively (Col. 9 line 25-31).
Regarding claim 7, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Pippel/Cordy further teaches the peg of each of the first and second indicator members includes a barbed terminal end (at 114), and the mounting member includes a stop surface (bottom surface of lip 92), the barbed terminal end of the first and second indicator members each being configured to retentively engage the stop surface when the peg is inserted in recess (Cordy FIG. 3, 5).
Regarding claim 8, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Pippel/Cordy further teaches the recess comprises a first recess (underneath right side lip 92) and the peg of the first and second indicator members each comprises a first peg, and wherein the visual identifier mounting member defines a second recess (underneath left side lip 92), and the first and second indicator members each includes a second peg 100/104 projecting from the head, the second peg in spaced relationship with the first peg such that the first and second pegs of each of the first and second indicator members are configured to be disposed within the first and second recesses together to mount one of the first and second indicator members (Cordy FIG. 3, 5).
Regarding claim 11, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Pippel/Cordy further teaches the variable characteristic comprises a first variable characteristic (Col. 9 line 25-31),
wherein the visual identification system includes a third indicator member 188 and a fourth indicator member 226, the third indicator member having an external surface 220 bearing a third indicia (Col. 9 line 25-31), and the fourth indicator member having an external surface 232/234 bearing a fourth indicia (Col. 9 line 25-31), the third indicia being different from the first indicia, the second indicia, and the fourth indicia, and the fourth indicia being different from the first indicia, the second indicia, and the third indicia, the third and fourth indicator members each being configured to be separately removably mounted to at least one of the control valve cartridge assembly and the electro-magnetic actuator in a location different from a mounting location of one of the first indicator member and the second indicator member on the visual identifier mounting member, and wherein the third indicia and the fourth indicia comprise a part of the predetermined graphical code configured to indicate a third value and a fourth value of a second variable characteristic, respectively, the third value being different from the fourth value, and the second variable characteristic being different from the first variable characteristic (Cordy FIG. 3, 5-8; Col. 5 line 64-Col. 8 line 4, Col. 9 line 25-31).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pippel, by adding a visual identification system, complete with mounting member, with a removable first, second, third, and fourth indicator member each having an external surface with indicia, the third indicia being different from the first indicia, the second indicia, and the fourth indicia, and the fourth indicia being different from the first indicia, the second indicia, and the third indicia, the third and fourth indicator members each being configured to be separately removably mounted to at least one of the control valve cartridge assembly and the electro-magnetic actuator in a location different from a mounting location of one of the first indicator member and the second indicator member on the visual identifier mounting member, and wherein the third indicia and the fourth indicia comprise a part of the predetermined graphical code configured to indicate a third value and a fourth value of a second variable characteristic, as taught by Cordy, for the purpose of easily and visually conveying information about the valve to an operator.
Regarding claim 12, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Pippel/Cordy further teaches the visual identifier mounting member comprises a first visual identifier mounting member (left lip 92), and wherein at least one of the control valve cartridge assembly and the electro-magnetic actuator includes a second visual identifier mounting member (right lip 92), the third and fourth indicator members each being configured to be separately removably mounted to the second visual identifier mounting member (Cordy FIG. 3, 6-8).
Regarding claim 13, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Pippel/Cordy further teaches the third and fourth indicator members are each configured to be separately removably mounted to the second visual identifier mounting member via a mechanical connection substantially without adhesive (Cordy FIG. 3, 6-8).
Regarding claim 14, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Pippel/Cordy further teaches the third and fourth indicator members are each configured to be separately removably mounted to said at least one of the control valve cartridge assembly and the electro-magnetic actuator via a mechanical connection substantially without adhesive (Cordy FIG. 3, 6-8).
Regarding claim 15, Pippel discloses a hydraulic control valve (FIG. 6) comprising:
a control valve cartridge assembly 4, the control valve cartridge assembly including a movable member (not shown), the movable member being movable over a range of travel between a first flow position and a second flow position;
an electro-magnetic actuator 2, the electro-magnetic actuator mounted to the control valve cartridge assembly and operatively associated with the movable member of the control valve cartridge assembly to selectively move the movable member from the first flow position to the second flow position (FIG. 1, 2, 6; Paragraph 24-27).
Pippel is silent regarding at least one of the control valve cartridge assembly and the electro- magnetic actuator includes a visual identifier mounting member, the visual identifier mounting member defining a cavity; and
a visual identification system, the visual identification system including a first indicator member and a second indicator member, the first indicator member having an external surface bearing a first color, and the second indicator member having an external surface bearing a second color, the second color being different from the first color, the first and second indicator members each being configured to be separately disposed in the cavity of the visual identifier mounting member, wherein the first indicia and the second indicia comprise a predetermined color code configured to indicate a first value and a second value of a variable characteristic, respectively, the first value being different from the second value.
However, Cordy teaches a valve comprising a visual identifier mounting member (bolts and/or flanges), the visual identifier mounting member defining a cavity (created between the valve housing and the bolts and/or flanges); and
a visual identification system (pouring a liquid quick-setting resin), the visual identification system including a first indicator member (a first color of resin) and a second indicator member (a second color of resin), the first indicator member having an external surface bearing a first color, and the second indicator member having an external surface bearing a second color, the second color being different from the first color, the first and second indicator members each being configured to be separately disposed in the cavity of the visual identifier mounting member, wherein the first indicia and the second indicia comprise a predetermined color code configured to indicate a first value and a second value of a variable characteristic, respectively, the first value being different from the second value (Col. 9 line 32-40).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pippel, by adding a visual identification system, complete with mounting member, with a first and second indicator member each having an external surface bearing a first and second color respectively, the first color being different from the second color, the first and second indicator members each being configured to be separately disposed in the cavity of the visual identifier mounting member, wherein the first indicia and the second indicia comprise a predetermined color code configured to indicate a first value and a second value of a variable characteristic, as taught by Cordy, for the purpose of easily and visually conveying information about the valve to an operator.
Regarding claim 16, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Pippel/Cordy further teaches the first indicator member and the second indicator member each comprises a hardenable material (Cordy Col. 9 line 32-40).
Regarding claim 17, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Pippel/Cordy further teaches one of the first indicator member and the second indicator member is disposed within the cavity, said one of the first indicator member and the second indicator member being mounted to the visual identifier mounting member by being inserted into the cavity in a liquid phase and being allowed to harden in situ (a disposable mold (not shown) may be placed around the flanges or bolts to contain the liquid resin until it hardens) (Cordy Col. 9 line 32-40).
Regarding claim 18, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Pippel/Cordy further teaches said one of the first indicator member and the second indicator member comprises the first indicator member, and the first indicator member comprises an epoxy, the epoxy being the first color (Cordy Col. 9 line 32-40).
Regarding claim 19, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Pippel/Cordy further teaches one of the first indicator member and the second indicator member is disposed within the cavity, and the visual identification system includes a layer of clear adhesive applied on top of the inserted one of the first indicator member and the second indicator member to retain said one of the first indicator member and the second indicator member in the cavity (Cordy Col. 9 line 32-40).
While Cordy does not specifically state the color of the second layer of resin, it would be obvious to use a clear resin to assist in affixing the first resin in place.
Regarding claim 20, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Pippel/Cordy further teaches  the visual identifier mounting member and the cavity comprise a first visual identifier mounting member and a first cavity (the first of a plurality of bolts and/or flanges upon which the indicator resin is poured), respectively, wherein at least one of the control valve cartridge assembly and the electro- magnetic actuator includes a second visual identifier mounting member, the second visual identifier mounting member defining a second cavity (the second of a plurality of bolts and/or flanges upon which the indicator resin is poured), wherein the variable characteristic comprises a first variable characteristic, and wherein the visual identification system includes a third indicator member (a third resin color) and a fourth indicator member (a fourth resin color), the third indicator member having an external surface bearing a third color, and the fourth indicator member having an external surface bearing a fourth color, the third color being different from the first color, the second color, and the fourth color, and the fourth color being different from the first color, the second color, and the third color, the third and fourth indicator members each being configured to be separately removably mounted in the second cavity, wherein the third color and the fourth color comprise a part of the predetermined graphical code configured to indicate a third value and a fourth value of a second variable characteristic, respectively, the third value being different from the fourth value, and the second variable characteristic being different from the first variable characteristic (Cordy Col. 9 line 32-40).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pippel in view of Cordy, in further view of Ota (U.S. Patent 6,561,597).
Regarding claim 9, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Pippel/Cordy is silent regarding the electro-magnetic actuator includes a hollow tube, a coil mounted to the tube, a movable armature disposed within the tube, and a pole piece disposed within the tube, the tube being connected to the control valve cartridge assembly.
However, Ota teaches the electro-magnetic actuator includes a hollow tube 17, a coil 30 mounted to the tube, a movable armature 18 disposed within the tube, and a pole piece 18 disposed within the tube, the tube being connected to the control valve cartridge assembly (FIG. 1; Col. 6 line 6-61).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pippel, by utilizing the valve components, as taught by Ota, since it has been held that use of suitable equivalent structures involves only routine skill in the art, and the internal components of Ota are well known and function in the same manner as the internal components of Pippel which are not disclosed.
Regarding claim 10, Pippel, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Pippel/Cordy further teaches the variable characteristic comprises one of a coil voltage, a coil type, an electrical connector type, a diode type, and a mounting location (the mounting location is characterized by the presence of the indicator member’s presence) (Col. 9 line 25-31).

Response to Arguments
Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive.
Applicant first argues that it would not be obvious to one of ordinary skill in the art to combine the references.  As both references are within the field of valves, one of ordinary skill in the art of valves would have found it obvious to make the combination.  The modification of Pippel to add a visual identification system as taught by Cordy serves the purpose of easily and visually conveying information about the valve to an operator.  This information is valuable to an operator and receiving this information quickly provides a number of benefits to the operator that not having a visual identification system would not provide.  Therefore, the modification is proper and applicant’s argument is not persuasive.
Applicant next argues that such a combination does not meet the limitation of “mounted to the visual identifier mounting member via a mechanical connection substantially without adhesive”.  Applicant correctly cites Cordy Col. 5 lines 15-21 which states the cover is adhesively connected to the housing.  However, the figures clearly illustrate that the geometry of the components also contributes in a significant way to the connectivity of the cover and housing.  The limitation requires the connection exist substantially without adhesive (emphasis added).  As applicant does not define by what measure “substantially” is being interpreted, one must rely on the established definition of the word.  Merriam-Webster defines “substantially” as “being largely but not wholly that which is specified”.  Applying the established definition of substantially, the presence of an adhesive does not prevent the geometric orientation of the components from being largely but not wholly responsible for the connection.
Applicant lastly argues that the references do not disclose or teach “the visual identifier mounting member defining a cavity”.  Merriam-Webster defines cavity as “an unfilled space within a mass”.  As stated above in the current rejection, the visual identifier mounting member defines a cavity as the space between the valve housing and the bolts and or flanges.  As there exists unfilled space within and between the totality of the bolts and flanges, the limitation is met.  Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753